EXAMINER'S AMENDMENT
This action is a response to the filing on 12/22/2021. Examiner acknowledges the amendments made to claims 1, 3-5, 10, and 12; the cancellation of claims 2, 6-9, and 13; and the addition of claims 14 and 15.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Scull on 1/7/2022.
The application has been amended as follows:
In the claims:
1. (Currently Amended) A method for improving properties or functions of cells, tissues, proteins, fats, or organs in vitro, in vivo, or in situ, by treating the cells, tissues, proteins, fats, or 
	treating the cells, tissues, proteins, fats, or organs with the one or more pulsed EMFs providing the pulsed electromagnetic fields, the pulsed EMFs comprising two or more of frequencies selected from 963, 852, 741, 639, 528, 417, 396, 288, and 174 Hz,  

	wherein the one or more pulsed EMFs providing the pulsed electromagnetic fields have one or more durations selected from 
	wherein the improved properties or functions of cells, tissues, proteins, fats, or organs is due to inactivation of one or more of a non-naturally occurring substance selected from at least one of an impurity, a contaminant, an inorganic chemical, a pharmaceutical or a metabolite thereof, a toxin, a carcinogen, a pathogen, a pollutant, a metal, a salt, a sugar, or ionic form thereof, a radioactive material or radioactive particle, or a microbiotic; and
	wherein the one or more pulsed EMFs providing the pulsed electromagnetic fields are generated using a frequency tone generator, or a system of frequency tone generators, said frequency tone generator or system of frequency tone generators comprising a substantially [the] same radius, wherein the a center of each [disk] copper ring in said copper rings is adjacent to a perimeter portion of another copper ring of said copper rings.

3. (Currently Amended) A method of claim 1, wherein the one or more of a non-
naturally occurring substance[s] is one or more of a molecule, a compound, a composition, a mixture, a suspension, an emulsion, a dispersion, an ion, a salt, a sugar, a microparticle, and a nanoparticle


5. (Currently Amended) A method of claim 1, wherein the method further comprises treating the EMF treated cells, tissues, proteins, fats, or organs with one or more ultraviolet (UV) exposures to provide UV and EMF treated cells, tissues, proteins, fats, or organs, wherein the one or more UV exposures are in vitro, in vivo, or in situ.

11. (Currently amended) A method of claim 1, wherein the EMF treated cells, tissues, proteins, fats, or organs are selected from the group consisting of blood, adrenals, kidney, liver, bladder, intestines, heart, diaphragm, spleen, lungs, colon, gall bladder, pancreas, stomach, brain, fat cells, muscles or bone for improving properties or functions of cells, tissues, proteins, fats, or organs in vitro, in vivo, or in situ.

12. (Currently Amended) A method of claim 1, wherein the improved properties or functions of cells, tissues, proteins, fats, or organs further include one or more of [the] an increase [,] or reduction
ADPs, nucleic acids, a magnetic field, an electric field, and an electromagnetic field.

14. (Currently Amended) A method for improving properties or functions of cells, tissues, proteins, fats, or organs in vitro, in vivo, or in situ, by treating the cells, tissues, proteins, fats, or organs with one or more pulsed electromagnetic frequencies (EMFs) providing pulsed electromagnetic fields, the method comprising:
	treating the cells, tissues, proteins, fats, or organs with the one or more pulsed EMFs providing the pulsed electromagnetic fields, the pulsed EMFs comprising two or more of frequencies selected from 963, 852, 741, 639, 528, 417, 396, 288, and 174 Hz, 
11780000 Hz, to provide EMF treated cells, tissues, proteins, fats, or organs; 
wherein the one or more pulsed EMFs providing the pulsed electromagnetic fields have one or more durations selected from 
	wherein the improved properties or function of cells, tissues, proteins, fats, or organs is due to inactivation of one or more of a non-naturally occurring substance selected from at least one of an impurity, a contaminant, an inorganic chemical, a pharmaceutical or a metabolite 
	wherein the one or more pulsed EMFs providing the pulsed electromagnetic fields are generated using said frequency tone generator or system of frequency tone generators comprise(s) one or more copper rings that vibrate at said one or more pulsed EMFs corresponding to a length, or a fraction or multiple of the length, of the one or more copper rings.

15. (Currently amended) A method for improving properties or functions of cells, tissues, proteins, fats, or organs in vitro, in vivo, or in situ, by treating the cells, tissues, proteins, fats, or organs with one or more pulsed electromagnetic frequencies (EMFs) providing pulsed electromagnetic fields, the method comprising:
treating the cells, tissues, proteins, fats, or organs with the one or more pulsed EMFs providing the pulsed electromagnetic fields, the pulsed EMFs comprising two or more of frequencies selected from 963, 852, 741, 639, 528, 417, 396, 288, and 174 Hz, 
	wherein the one or more pulsed EMFs providing the pulsed electromagnetic fields have one or more durations selected from 
	wherein the improved properties or function of cells, tissues, proteins, fats, or organs is due to inactivation of one or more of a non-naturally occurring substance selected from at least 
wherein the one or more pulsed EMFs generating the pulsed electromagnetic fields are generated using a frequency tone generator, or a system of frequency tone generators, said frequency tone generator or system of frequency tone generators comprising 
a primary coil of primary copper rings; and
a secondary coil of secondary copper rings;
wherein said primary coil of primary copper rings are vibrating at the one or more pulsed EMF frequencies that are resonant with a secondary frequency at which the secondary coil of the secondary copper rings vibrate that balances the force of gravity between the primary coil and the secondary coil within a magnetic field produced by the primary copper rings generating the one or more pulsed EMFs.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/22/2022.  These drawings are not accepted.
The drawings are objected to because the label “Figure” should be –Figure 1--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Allowable Subject Matter
Claims 1, 3-5, 10-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art does not teach or suggest a method, as disclosed by Applicant, where the tone generators have one or more copper rings with a same radius, wherein the one or more copper rings intersect with each other such that a center of each ring is adjacent to a perimeter of other copper rings among the one or more copper rings.
Claims 3-5 and 10-12 are dependent on allowed matter from claim 1 are allowed. 

In regards to claim 14, the prior art of record does not teach or suggest a method, as disclosed by Applicant, where the tone generators have one or more copper rings that vibrate at 

In regards to claim 15, the prior art of record does not teach or suggest a method, as disclosed by Applicant, where the tone generators comprise copper rings, said copper rings having a primary coil that is resonant with a secondary frequency of said one or more EMF frequencies at which a secondary coil of the copper rings vibrate that balances a force of gravity within a magnetic field produced by the copper rings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791